This suit was filed by W. F. Dunlap in which he sought to recover a debt for $550, due by appellants on a one-half undivided interest in and to a cleaning business in the city of Fort Worth. The cause was tried by jury, and on December 4, 1923, a verdict and judgment for $618.75 were rendered in favor of appellee. The cause was appealed, and on May 17, 1924, the record was filed in the Court of Civil Appeals of the Second District, and was transferred to and filed in this court on January 23, 1925. The cause was set down for submission in this court on May 13, 1925, and appellants were duly notified of the setting on April 28, 1925, No brief was filed in the Court of Civil Appeals of the Second District, nor in this court, and only after a motion to dismiss had been filed by appellee, appellants sought to file briefs. They will not be permitted in violation of the rules to file the briefs. No excuse has been offered for a failure to file the briefs as required by law, and the motion to dismiss will be sustained.
The appeal is dismissed for want of prosecution.